PER CURIAM.
The appellant/wife in this dissolution action contests the trial court’s award to the husband of temporary alimony in the amount of $430 per week, made retroactive to November 15, 1984, for a total of $10,-750 in back alimony.1 We affirm upon a finding that the husband’s needs, the wife’s ability to pay, and the standard of living during the marriage were adequately shown by the parties’ financial affidavits. Herr v. Herr, 463 So.2d 447 (Fla. 4th DCA 1985); Wolfson v. Wolfson, 455 So.2d 577 (Fla. 4th DCA 1984); Gonzalez v. Gonzalez, 446 So.2d 237 (Fla. 3d DCA 1984); Weasel v. Weasel, 421 So.2d 749 (Fla. 4th DCA 1982); Vickers v. Vickers, 413 So.2d 788 (Fla. 3d DCA 1982).
Affirmed.

. Appellant has filed a petition for a writ of certiorari with the United States Supreme Court contesting Florida’s exercise of in personam jurisdiction over her. Appellant, who is a South Carolina resident with no contacts with the State of Florida, was personally served when she drove her ailing sister to the sister’s home on Amelia Island.